DETAILED ACTION
Response to Amendment
This Final office action regarding application number 16/514,939, filed July 17, 2019, is in response to the applicants arguments and amendments filed August 12, 2022. Claims 21 and 22 have been added. Claims 1, 10, and 20 have been amended. Claims 1, 3-4, 9-10, 12-13 and 19-22 are currently pending and are addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants amendments to the claims have overcome some of the objections and rejections previously set forth in the Non Final Office Action mailed June 22, 2022. Applicants amendments to claims 1, 10, and 20 have been deemed sufficient to overcome the previous 35 USC 103 art rejection through the addition of “wherein the condition that the driving information at the next time point is not within the estimated driving range indicates that the driverless vehicle has a current positioning drift … wherein the condition that the driving information at the next time point exceeds the estimated driving range by the first threshold indicates that a normal driving state of the driverless vehicle is restorable through an adjustment from the driverless vehicle … the condition that the driving information at the next time point exceeds the estimated driving range by the second threshold indicates that the current positioning drift is not automatically adjustable” as supported by the specification. However, as this changes the scope of the claims, new rejections have been made based on the change in scope of previously rejection claims, new art rejections with changes to reflect amendments have been added below. Additionally the applicants arguments have been fully considered but they are not fully persuasive for the reasons seen below. 

Applicant’s arguments with respect to claim(s) 1, 10, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-4, 9-10, 12-13, 19-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazzoli (US Patent 9645577) in view of Gotoda (US 20200086871) and further in view of Turner (US 20180126850).

Regarding claim 1, Frazzoli teaches 
a positioning drift detecting method, comprising obtaining driving information of a driverless vehicle at a current time point (Column 6, lines 30-42, "Sensors 52 able to measure or infer or both properties of the ego vehicle's state 54 and conditions 56, such as the vehicle's position, linear and angular velocity and acceleration, and heading.", here the sensors are obtaining information at a current point)
predicting an estimated driving range of the driverless vehicle at a next time point according to the driving information at the current time point (Column 7, lines 31-46, "The algorithms, among other things, process data provided by the above sources and (in addition to other results discussed below), compute a predicted optimal trajectory 61 that encompasses a safe driving action in a current scenario that can be taken over a short future time horizon", here the system is predicting an optimal trajectory which is interpreted to include a driving range for a future time point)
wherein there is a preset time interval between the current time point and the next time point (Column 7, lines 31-46, "compute a predicted optimal trajectory 61 that encompasses a safe driving action in a current scenario that can be taken over a short future time horizon (the time horizon can be, for example, on the order of, for example, 2-5 seconds although in some cases the time horizon can be shorter (for example, fractions of seconds) or longer (for example tens of seconds, minutes, or many minutes). (As discussed below, the algorithms also can (for example, at some future time) compare the vehicle's actual travel trajectory actions to this optimal trajectory") (Column 19, lines 31-37, “generate candidate trajectories 204 (e.g., time-parameterized paths) that the ego vehicle may follow through the environment during the configurable time horizon T”, here the system is using a preset time horizon between the current time point and the next time point where a predicted optimal trajectory has been created)
obtaining driving information of the driverless vehicle at a next time point (Column 3, lines 54-65, "An actual trajectory of the vehicle is monitored for a given time period.") (Column 6, lines 43-59, “Sensors 52 able to measure or infer or both properties of the ego vehicle's state 54 and conditions 56, such as the vehicle's position, linear and angular velocity and acceleration, and heading. Such sensors include but are not limited to, e.g., GPS, inertial measurement units that measure both vehicle linear accelerations and angular rates, individual wheel speed sensors and derived estimates of individual wheel slip ratios, individual wheel brake pressure or braking torque sensors, engine torque or individual wheel torque sensors, and steering wheel angle and angular rate sensors, and combinations of them.”, here the system is monitoring the actual trajectory of the vehicle at the next time point using a variety of sensors to obtain the driving information)
and determining whether the driving information at the next time point is within the estimated driving range (Column 3, lines 54-65, "An actual trajectory of the vehicle is monitored for a given time period. For the given time period, the actual trajectory of the vehicle is compared with the putative optimal trajectory.")
and performing a corresponding operation according to a determination result (Column 17, lines 27-43, "If the actual trajectory of the ego vehicle deviates by more than a threshold amount (set, for example, to indicate unacceptable risk of loss of control, rule violation, or collision) From the planned optimal trajectory (or if other vehicles behave unexpectedly), an emergency procedure is triggered")
wherein the condition that the driving information at the next time point is not within the estimated driving range indicates that the driverless vehicle has a current positioning drift (Column 17, lines 27-35, “The executive process monitors the controller process for correct execution. If the actual trajectory of the ego vehicle deviates by more than a threshold amount (set, for example, to indicate unacceptable risk of loss of control, rule violation, or collision) From the planned optimal trajectory (or if other vehicles behave unexpectedly), an emergency procedure is triggered”¸ here the system is comparing the actual trajectory derived from sensor/driving information to a planned trajectory/estimated driving range and if the actual position differs from the planned position by more than a threshold amount the system makes a determination, the examiner is interpreting this as analogous to positioning drift). 
However Frazzoli does not explicitly teach wherein the performing the corresponding operation according to the determination result comprises: controlling the driverless vehicle to perform a decelerating operation or a parking operation in a condition that the driving information at the next time point is not within the estimated driving range and wherein the controlling the driverless vehicle to perform the decelerating operation or the parking operation in a condition that the driving information at the next time point is not within the estimated driving range comprises: controlling the driverless vehicle to perform the decelerating operation in a condition that the driving information at the next time point exceeds the estimated driving range by a first threshold, wherein the condition that the driving information at the next time point exceeds the estimated driving range by the first threshold indicates that a normal driving state of the driverless vehicle is restorable through an adjustment from the driverless vehicle and controlling the driverless vehicle to perform the parking operation in a condition that the driving information at the next time point exceeds the estimated driving range by a second threshold, wherein the condition that the driving information at the next time point exceeds the estimated driving range by the second threshold indicates that the current positioning drift is not automatically adjustable, and the first threshold is smaller than the second threshold.
Gotoda teaches a control method for a vehicle which includes detecting a fault in a sensor of the vehicle
wherein the performing the corresponding operation according to the determination result comprises: controlling the driverless vehicle to perform a decelerating operation or a parking operation in a condition that the driving information at the next time point is not within the estimated driving range (Paragraph [0072], “Further, as another example, when performance of the first sensor 300 determined by the determination unit 140 becomes less than or equal to a predetermined threshold value, the control unit 150 notifies the ECU of an instruction to gradually decelerate and stop the first vehicle 500.”)
and wherein the controlling the driverless vehicle to perform the decelerating operation or the parking operation in a condition that the driving information at the next time point is not within the estimated driving range comprises (Paragraph [0072], “Further, as another example, when performance of the first sensor 300 determined by the determination unit 140 becomes less than or equal to a predetermined threshold value, the control unit 150 notifies the ECU of an instruction to gradually decelerate and stop the first vehicle 500.”)
controlling the driverless vehicle to perform the decelerating operation in a condition that the driving information at the next time point exceeds the estimated driving range by a threshold (Paragraph [0072], “In this case, the ECU controls the first vehicle 500 in such a way that the first vehicle 500 gradually decelerates”)
and controlling the driverless vehicle to perform the parking operation in a condition that the driving information at the next time point exceeds the estimated driving range by a threshold  (Paragraph [0072], “Further, as another example, when performance of the first sensor 300 determined by the determination unit 140 becomes less than or equal to a predetermined threshold value, the control unit 150 notifies the ECU of an instruction to gradually decelerate and stop the first vehicle 500.”). 
Frazzoli and Gotoda are analogous art as they are both generally related to vehicles equipped to detect faults while driving.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the performing the corresponding operation according to the determination result comprises: controlling the driverless vehicle to perform a decelerating operation or a parking operation in a condition that the driving information at the next time point is not within the estimated driving range and wherein the controlling the driverless vehicle to perform the decelerating operation or the parking operation in a condition that the driving information at the next time point is not within the estimated driving range comprises wherein the controlling the driverless vehicle to perform the decelerating operation or the parking operation in a condition that the driving information at the next time point is not within the estimated driving range comprises: controlling the driverless vehicle to perform the decelerating operation in a condition that the driving information at the next time point exceeds the estimated driving range by a threshold and controlling the driverless vehicle to perform the parking operation in a condition that the driving information at the next time point exceeds the estimated driving range by a second threshold of Gotoda in the comparison of candidate trajectories to an actual trajectory of Frazzoli in order to improve the usability of the vehicle and receive maintenance in timely manner by notifying an operator or maintenance personnel of exactly which part of the vehicle is at fault (Gotoda, Paragraph [0094], ”the alarm information includes a message advising maintenance of the first sensor 300 or replacement of the first sensor 300.”).
	However the combination does not explicitly teach two separate thresholds wherein the condition that the driving information at the next time point exceeds the estimated driving range by the first threshold indicates that a normal driving state of the driverless vehicle is restorable through an adjustment from the driverless vehicle and wherein the condition that the driving information at the next time point exceeds the estimated driving range by the second threshold indicates that the current positioning drift is not automatically adjustable. 
	Turner teaches a vehicle equipped with a safety system capable of determining when a safety violation occurrence is detected and making a change to the operation of the vehicle including
	two separate thresholds (Paragraph [0015], “When the operator shifts into forward 34, the system checks to see if there is a safety violation occurance, for instance if the distance to the nearest object in front of the vehicle is less than the stop distance (x). … If the distance to the nearest object is less than the slow distance (y) 38 then another safety violation occurance is detected”, here the system is describing two different safety thresholds)
wherein the condition that the driving information at the next time point exceeds the estimated driving range by the first threshold indicates that a normal driving state of the driverless vehicle is restorable through an adjustment from the driverless vehicle (Paragraph [0015], “If the distance to the nearest object is greater than the stop distance, then the vehicle will be able to move in that direction. If the distance to the nearest object is less than the slow distance (y) 38 then another safety violation occurance is detected, and the transmission will modulate the forward and reverse solenoids to limit the speed of the vehicle 40.”, here the system is detecting that a performance parameter is exceeding a threshold and reducing the speed of the vehicle in order to restore that parameter to a normal level)
and wherein the condition that the driving information at the next time point exceeds the estimated driving range by the second threshold indicates that the current error is not automatically adjustable (Paragraph [0015], “When the operator shifts into forward 34, the system checks to see if there is a safety violation occurance, for instance if the distance to the nearest object in front of the vehicle is less than the stop distance (x). If it is, then the transmission will be locked and the vehicle will not move 36.”, here the system is detecting that the performance parameter exceeds a second threshold which indicates that if the vehicle is that the vehicle cannot operate to adjust to correct exceeding the threshold)
and the first threshold is smaller than the second threshold (Paragraph [0015], “When the operator shifts into forward 34, the system checks to see if there is a safety violation occurance, for instance if the distance to the nearest object in front of the vehicle is less than the stop distance (x). If it is, then the transmission will be locked and the vehicle will not move 36. If the distance to the nearest object is greater than the stop distance, then the vehicle will be able to move in that direction. If the distance to the nearest object is less than the slow distance (y) 38 then another safety violation occurance is detected”, here the system has two thresholds one of which is smaller than the other). 
Frazzoli, Gotoda, and Turner are all analogous art as they are all generally related to vehicle safety systems. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include two separate thresholds wherein the condition that the driving information at the next time point exceeds the estimated driving range by the first threshold indicates that a normal driving state of the driverless vehicle is restorable through an adjustment from the driverless vehicle and wherein the condition that the driving information at the next time point exceeds the estimated driving range by the second threshold indicates that the current positioning drift is not automatically adjustable of Turner in the comparison of candidate trajectories to an actual trajectory of Frazzoli and Gotoda in order to improve the safety of the vehicle system and reduce collisions (Turner, Paragraph [0010], ” An improved automatic transmission control is described herein that improves the safe operation of the vehicle that has the transmission mounted in it.”).

Regarding claim 3, the combination of Frazzoli, Gotoda, and Turner teach the method as discussed above in claim 21, Frazzoli further teaches
wherein the determining whether the driving information at the next time point is within the estimated driving range comprises determining whether the position of the driverless vehicle in the world coordinate system at the next time point is within the positioning range in the world coordinate system (Column 3, lines 54-65, "An actual trajectory of the vehicle is monitored for a given time period. For the given time period, the actual trajectory of the vehicle is compared with the putative optimal trajectory.", here the system is comparing the actual trajectory with the optimal trajectory to make a determination).

Regarding claim 4, the combination of Frazzoli, Gotoda, and Turner teach the method as discussed above in claim 1, Frazzoli further teaches
wherein the performing the corresponding operation according to the determination result comprises (Column 17, lines 27-33, "The executive process monitors the controller process for correct execution. If the actual trajectory of the ego vehicle deviates by more than a threshold amount (set, for example, to indicate unacceptable risk of loss of control, rule violation, or collision) From the planned optimal trajectory (or if other vehicles behave unexpectedly), an emergency procedure is triggered")
controlling the driverless vehicle to keep driving in a condition that the driving information at the next time point is within the estimated driving range (Figure 12, here the system shows a flow chart, if the vehicle is following the path correctly and therefore is within the estimated driving range it continues on the current path or the next path is fed to the controller).

Regarding claim 9, the combination of Frazzoli, Gotoda, and Turner teaches the method as discussed above in claim 1, however Frazzoli does not explicitly teach wherein after the controlling the driverless vehicle to perform the decelerating operation or the parking operation in a condition that the driving information at the next time point is not within the estimated driving range, the method further comprises: sending an alarm information to cause an operation and maintenance personnel to adjust the driverless vehicle according to the alarm information.
Gotoda teaches 
wherein after controlling the driverless vehicle to perform the decelerating operation or the parking operation in a condition that the driving information at the next time point is not within the estimated driving range (Paragraph [0072], “Further, as another example, when performance of the first sensor 300 determined by the determination unit 140 becomes less than or equal to a predetermined threshold value, the control unit 150 notifies the ECU of an instruction to gradually decelerate and stop the first vehicle 500.”)
the method further comprises: sending an alarm information to cause an operation and maintenance personnel to adjust the driverless vehicle according to the alarm information (Paragraph [0094], "When the degradation state of the first sensor 300 is less than the reference threshold value (S204: NO), processing described below is not executed. On the other hand, when the degradation state of the first sensor 300 is greater than or equal to the reference threshold value (S204: YES), the alarm output unit 160 generates alarm information (S206). For example, the alarm information includes a message advising maintenance of the first sensor 300 or replacement of the first sensor 300.")
Frazzoli and Gotoda are analogous art as they are both generally related to vehicles equipped to detect faults while driving.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include sending an alarm to cause maintenance personnel to adjust the vehicle according to alarm information of Gotoda in the comparison of candidate trajectories to an actual trajectory of Frazzoli in order to improve the usability of the vehicle and receive maintenance in timely manner by notifying an operator or maintenance personnel of exactly which part of the vehicle is at fault (Gotoda, Paragraph [0094], ”the alarm information includes a message advising maintenance of the first sensor 300 or replacement of the first sensor 300.”).

Regarding claim 10, Frazzoli teaches
a positioning drift detecting apparatus, comprising a non-transitory computer readable storage medium, a processor, and a computer program stored on the non-transitory computer readable storage medium, and operable on the processor wherein the processor, when running the computer program is configured to (Column 23, lines 25-30, "For example, the memory that we have referred to can store program instructions and data used by the processor. The memory may be a suitable combination of random access memory and read-only memory, and may host suitable program instructions")
obtain driving information of a driverless vehicle at a current time point (Column 6, lines 30-42, "Sensors 52 able to measure or infer or both properties of the ego vehicle's state 54 and conditions 56, such as the vehicle's position, linear and angular velocity and acceleration, and heading.", here the sensors are obtaining information at a current point)
predict an estimated driving range of the driverless vehicle at a next time point according to the driving information at the current time point (Column 7, lines 31-46, "The algorithms, among other things, process data provided by the above sources and (in addition to other results discussed below), compute a predicted optimal trajectory 61 that encompasses a safe driving action in a current scenario that can be taken over a short future time horizon", here the system is predicting an optimal trajectory which is interpreted to include a driving range for a future time point)
wherein there is a preset time interval between the current time point and the next time point (Column 7, lines 31-46, "compute a predicted optimal trajectory 61 that encompasses a safe driving action in a current scenario that can be taken over a short future time horizon (the time horizon can be, for example, on the order of, for example, 2-5 seconds although in some cases the time horizon can be shorter (for example, fractions of seconds) or longer (for example tens of seconds, minutes, or many minutes). (As discussed below, the algorithms also can (for example, at some future time) compare the vehicle's actual travel trajectory actions to this optimal trajectory") (Column 19, lines 31-37, “generate candidate trajectories 204 (e.g., time-parameterized paths) that the ego vehicle may follow through the environment during the configurable time horizon T”, here the system is using a preset time horizon between the current time point and the next time point where a predicted optimal trajectory has been created)
obtain driving information of a driverless vehicle at a next time point (Column 3, lines 54-65, "An actual trajectory of the vehicle is monitored for a given time period.") (Column 6, lines 43-59, “Sensors 52 able to measure or infer or both properties of the ego vehicle's state 54 and conditions 56, such as the vehicle's position, linear and angular velocity and acceleration, and heading. Such sensors include but are not limited to, e.g., GPS, inertial measurement units that measure both vehicle linear accelerations and angular rates, individual wheel speed sensors and derived estimates of individual wheel slip ratios, individual wheel brake pressure or braking torque sensors, engine torque or individual wheel torque sensors, and steering wheel angle and angular rate sensors, and combinations of them.”, here the system is monitoring the actual trajectory of the vehicle at the next time point using a variety of sensors to obtain the driving information)
and determine whether the driving information at the next time point is within the estimated driving range (Column 3, lines 54-65, "An actual trajectory of the vehicle is monitored for a given time period. For the given time period, the actual trajectory of the vehicle is compared with the putative optimal trajectory.")
and performing a corresponding operation according to a determination result (Column 17, lines 27-43, "If the actual trajectory of the ego vehicle deviates by more than a threshold amount (set, for example, to indicate unacceptable risk of loss of control, rule violation, or collision) From the planned optimal trajectory (or if other vehicles behave unexpectedly), an emergency procedure is triggered")
wherein the condition that the driving information at the next time point is not within the estimated driving range indicates that the driverless vehicle has a current positioning drift (Column 17, lines 27-35, “The executive process monitors the controller process for correct execution. If the actual trajectory of the ego vehicle deviates by more than a threshold amount (set, for example, to indicate unacceptable risk of loss of control, rule violation, or collision) From the planned optimal trajectory (or if other vehicles behave unexpectedly), an emergency procedure is triggered”¸ here the system is comparing the actual trajectory derived from sensor/driving information to a planned trajectory/estimated driving range and if the actual position differs from the planned position by more than a threshold amount the system makes a determination, the examiner is interpreting this as analogous to positioning drift). 
However Frazzoli does not explicitly teach wherein the performing the corresponding operation according to the determination result comprises: controlling the driverless vehicle to perform a decelerating operation or a parking operation in a condition that the driving information at the next time point is not within the estimated driving range and wherein the controlling the driverless vehicle to perform the decelerating operation or the parking operation in a condition that the driving information at the next time point is not within the estimated driving range comprises: controlling the driverless vehicle to perform the decelerating operation in a condition that the driving information at the next time point exceeds the estimated driving range by a first threshold, wherein the condition that the driving information at the next time point exceeds the estimated driving range by the first threshold indicates that a normal driving state of the driverless vehicle is restorable through an adjustment from the driverless vehicle and controlling the driverless vehicle to perform the parking operation in a condition that the driving information at the next time point exceeds the estimated driving range by a second threshold, wherein the condition that the driving information at the next time point exceeds the estimated driving range by the second threshold indicates that the current positioning drift is not automatically adjustable, and the first threshold is smaller than the second threshold.
Gotoda teaches a control method for a vehicle which includes detecting a fault in a sensor of the vehicle
wherein the performing the corresponding operation according to the determination result comprises: controlling the driverless vehicle to perform a decelerating operation or a parking operation in a condition that the driving information at the next time point is not within the estimated driving range (Paragraph [0072], “Further, as another example, when performance of the first sensor 300 determined by the determination unit 140 becomes less than or equal to a predetermined threshold value, the control unit 150 notifies the ECU of an instruction to gradually decelerate and stop the first vehicle 500.”)
and wherein the controlling the driverless vehicle to perform the decelerating operation or the parking operation in a condition that the driving information at the next time point is not within the estimated driving range comprises (Paragraph [0072], “Further, as another example, when performance of the first sensor 300 determined by the determination unit 140 becomes less than or equal to a predetermined threshold value, the control unit 150 notifies the ECU of an instruction to gradually decelerate and stop the first vehicle 500.”)
wherein the controlling the driverless vehicle to perform the decelerating operation or the parking operation in a condition that the driving information at the next time point is not within the estimated driving range comprises: controlling the driverless vehicle to perform the decelerating operation in a condition that the driving information at the next time point exceeds the estimated driving range by a threshold (Paragraph [0072], “In this case, the ECU controls the first vehicle 500 in such a way that the first vehicle 500 gradually decelerates”)
and controlling the driverless vehicle to perform the parking operation in a condition that the driving information at the next time point exceeds the estimated driving range by a threshold  (Paragraph [0072], “Further, as another example, when performance of the first sensor 300 determined by the determination unit 140 becomes less than or equal to a predetermined threshold value, the control unit 150 notifies the ECU of an instruction to gradually decelerate and stop the first vehicle 500.”). 
Frazzoli and Gotoda are analogous art as they are both generally related to vehicles equipped to detect faults while driving.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the performing the corresponding operation according to the determination result comprises: controlling the driverless vehicle to perform a decelerating operation or a parking operation in a condition that the driving information at the next time point is not within the estimated driving range and wherein the controlling the driverless vehicle to perform the decelerating operation or the parking operation in a condition that the driving information at the next time point is not within the estimated driving range comprises wherein the controlling the driverless vehicle to perform the decelerating operation or the parking operation in a condition that the driving information at the next time point is not within the estimated driving range comprises: controlling the driverless vehicle to perform the decelerating operation in a condition that the driving information at the next time point exceeds the estimated driving range by a threshold and controlling the driverless vehicle to perform the parking operation in a condition that the driving information at the next time point exceeds the estimated driving range by a second threshold of Gotoda in the comparison of candidate trajectories to an actual trajectory of Frazzoli in order to improve the usability of the vehicle and receive maintenance in timely manner by notifying an operator or maintenance personnel of exactly which part of the vehicle is at fault (Gotoda, Paragraph [0094], ”the alarm information includes a message advising maintenance of the first sensor 300 or replacement of the first sensor 300.”).
	However the combination does not explicitly teach two separate thresholds wherein the condition that the driving information at the next time point exceeds the estimated driving range by the first threshold indicates that a normal driving state of the driverless vehicle is restorable through an adjustment from the driverless vehicle and wherein the condition that the driving information at the next time point exceeds the estimated driving range by the second threshold indicates that the current positioning drift is not automatically adjustable. 
	Turner teaches a vehicle equipped with a safety system capable of determining when a safety violation occurrence is detected and making a change to the operation of the vehicle including
	two separate thresholds (Paragraph [0015], “When the operator shifts into forward 34, the system checks to see if there is a safety violation occurance, for instance if the distance to the nearest object in front of the vehicle is less than the stop distance (x). … If the distance to the nearest object is less than the slow distance (y) 38 then another safety violation occurance is detected”, here the system is describing two different safety thresholds)
wherein the condition that the driving information at the next time point exceeds the estimated driving range by the first threshold indicates that a normal driving state of the driverless vehicle is restorable through an adjustment from the driverless vehicle (Paragraph [0015], “If the distance to the nearest object is greater than the stop distance, then the vehicle will be able to move in that direction. If the distance to the nearest object is less than the slow distance (y) 38 then another safety violation occurance is detected, and the transmission will modulate the forward and reverse solenoids to limit the speed of the vehicle 40.”, here the system is detecting that a performance parameter is exceeding a threshold and reducing the speed of the vehicle in order to restore that parameter to a normal level)
and wherein the condition that the driving information at the next time point exceeds the estimated driving range by the second threshold indicates that the current error is not automatically adjustable (Paragraph [0015], “When the operator shifts into forward 34, the system checks to see if there is a safety violation occurance, for instance if the distance to the nearest object in front of the vehicle is less than the stop distance (x). If it is, then the transmission will be locked and the vehicle will not move 36.”, here the system is detecting that the performance parameter exceeds a second threshold which indicates that if the vehicle is that the vehicle cannot operate to adjust to correct exceeding the threshold)
and the first threshold is smaller than the second threshold (Paragraph [0015], “When the operator shifts into forward 34, the system checks to see if there is a safety violation occurance, for instance if the distance to the nearest object in front of the vehicle is less than the stop distance (x). If it is, then the transmission will be locked and the vehicle will not move 36. If the distance to the nearest object is greater than the stop distance, then the vehicle will be able to move in that direction. If the distance to the nearest object is less than the slow distance (y) 38 then another safety violation occurance is detected”, here the system has two thresholds one of which is smaller than the other). 
Frazzoli, Gotoda, and Turner are all analogous art as they are all generally related to vehicle safety systems. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include two separate thresholds wherein the condition that the driving information at the next time point exceeds the estimated driving range by the first threshold indicates that a normal driving state of the driverless vehicle is restorable through an adjustment from the driverless vehicle and wherein the condition that the driving information at the next time point exceeds the estimated driving range by the second threshold indicates that the current positioning drift is not automatically adjustable of Turner in the comparison of candidate trajectories to an actual trajectory of Frazzoli and Gotoda in order to improve the safety of the vehicle system and reduce collisions (Turner, Paragraph [0010], ” An improved automatic transmission control is described herein that improves the safe operation of the vehicle that has the transmission mounted in it.”).

Regarding claim 12, claim 12 is similar in scope to claim 3 and therefore is rejected under a similar rationale.

Regarding claim 13, claim 13 is similar in scope to claim 4 and therefore is rejected under a similar rationale.

Regarding claim 19, claim 19 is similar in scope to claim 9 and therefore is rejected under a similar rationale.


Regarding claim 20, Frazzoli teaches
A non-transitory computer readable storage medium wherein the computer readable storage medium stores computer executable instructions, the computer executable instructions are configured to implement a positioning drift detecting method when being executed by a processor wherein the positioning drift detecting method comprises the steps of (Column 23, lines 25-30, "For example, the memory that we have referred to can store program instructions and data used by the processor. The memory may be a suitable combination of random access memory and read-only memory, and may host suitable program instructions")
obtaining driving information of a driverless vehicle at a current time point (Column 6, lines 30-42, "Sensors 52 able to measure or infer or both properties of the ego vehicle's state 54 and conditions 56, such as the vehicle's position, linear and angular velocity and acceleration, and heading.", here the sensors are obtaining information at a current point)
predicting an estimated driving range of the driverless vehicle at a next time point according to the driving information at the current time point (Column 7, lines 31-46, "The algorithms, among other things, process data provided by the above sources and (in addition to other results discussed below), compute a predicted optimal trajectory 61 that encompasses a safe driving action in a current scenario that can be taken over a short future time horizon", here the system is predicting an optimal trajectory which is interpreted to include a driving range for a future time point)
wherein there is a preset time interval between the current time point and the next time point (Column 7, lines 31-46, "compute a predicted optimal trajectory 61 that encompasses a safe driving action in a current scenario that can be taken over a short future time horizon (the time horizon can be, for example, on the order of, for example, 2-5 seconds although in some cases the time horizon can be shorter (for example, fractions of seconds) or longer (for example tens of seconds, minutes, or many minutes). (As discussed below, the algorithms also can (for example, at some future time) compare the vehicle's actual travel trajectory actions to this optimal trajectory") (Column 19, lines 31-37, “generate candidate trajectories 204 (e.g., time-parameterized paths) that the ego vehicle may follow through the environment during the configurable time horizon T”, here the system is using a preset time horizon between the current time point and the next time point where a predicted optimal trajectory has been created)
	obtaining driving information of a driverless vehicle at a next time point (Column 3, lines 54-65, "An actual trajectory of the vehicle is monitored for a given time period.") (Column 6, lines 43-59, “Sensors 52 able to measure or infer or both properties of the ego vehicle's state 54 and conditions 56, such as the vehicle's position, linear and angular velocity and acceleration, and heading. Such sensors include but are not limited to, e.g., GPS, inertial measurement units that measure both vehicle linear accelerations and angular rates, individual wheel speed sensors and derived estimates of individual wheel slip ratios, individual wheel brake pressure or braking torque sensors, engine torque or individual wheel torque sensors, and steering wheel angle and angular rate sensors, and combinations of them.”, here the system is monitoring the actual trajectory of the vehicle at the next time point using a variety of sensors to obtain the driving information)
and determining whether the driving information at the next time point is within the estimated driving range (Column 3, lines 54-65, "An actual trajectory of the vehicle is monitored for a given time period. For the given time period, the actual trajectory of the vehicle is compared with the putative optimal trajectory.")
and performing a corresponding operation according to a determination result (Column 17, lines 27-43, "If the actual trajectory of the ego vehicle deviates by more than a threshold amount (set, for example, to indicate unacceptable risk of loss of control, rule violation, or collision) From the planned optimal trajectory (or if other vehicles behave unexpectedly), an emergency procedure is triggered")
wherein the condition that the driving information at the next time point is not within the estimated driving range indicates that the driverless vehicle has a current positioning drift (Column 17, lines 27-35, “The executive process monitors the controller process for correct execution. If the actual trajectory of the ego vehicle deviates by more than a threshold amount (set, for example, to indicate unacceptable risk of loss of control, rule violation, or collision) From the planned optimal trajectory (or if other vehicles behave unexpectedly), an emergency procedure is triggered”¸ here the system is comparing the actual trajectory derived from sensor/driving information to a planned trajectory/estimated driving range and if the actual position differs from the planned position by more than a threshold amount the system makes a determination, the examiner is interpreting this as analogous to positioning drift). 
However Frazzoli does not explicitly teach wherein the performing the corresponding operation according to the determination result comprises: controlling the driverless vehicle to perform a decelerating operation or a parking operation in a condition that the driving information at the next time point is not within the estimated driving range and wherein the controlling the driverless vehicle to perform the decelerating operation or the parking operation in a condition that the driving information at the next time point is not within the estimated driving range comprises: controlling the driverless vehicle to perform the decelerating operation in a condition that the driving information at the next time point exceeds the estimated driving range by a first threshold, wherein the condition that the driving information at the next time point exceeds the estimated driving range by the first threshold indicates that a normal driving state of the driverless vehicle is restorable through an adjustment from the driverless vehicle and controlling the driverless vehicle to perform the parking operation in a condition that the driving information at the next time point exceeds the estimated driving range by a second threshold, wherein the condition that the driving information at the next time point exceeds the estimated driving range by the second threshold indicates that the current positioning drift is not automatically adjustable, and the first threshold is smaller than the second threshold.
Gotoda teaches a control method for a vehicle which includes detecting a fault in a sensor of the vehicle
wherein the performing the corresponding operation according to the determination result comprises: controlling the driverless vehicle to perform a decelerating operation or a parking operation in a condition that the driving information at the next time point is not within the estimated driving range (Paragraph [0072], “Further, as another example, when performance of the first sensor 300 determined by the determination unit 140 becomes less than or equal to a predetermined threshold value, the control unit 150 notifies the ECU of an instruction to gradually decelerate and stop the first vehicle 500.”)
and wherein the controlling the driverless vehicle to perform the decelerating operation or the parking operation in a condition that the driving information at the next time point is not within the estimated driving range comprises (Paragraph [0072], “Further, as another example, when performance of the first sensor 300 determined by the determination unit 140 becomes less than or equal to a predetermined threshold value, the control unit 150 notifies the ECU of an instruction to gradually decelerate and stop the first vehicle 500.”)
wherein the controlling the driverless vehicle to perform the decelerating operation or the parking operation in a condition that the driving information at the next time point is not within the estimated driving range comprises: controlling the driverless vehicle to perform the decelerating operation in a condition that the driving information at the next time point exceeds the estimated driving range by a threshold (Paragraph [0072], “In this case, the ECU controls the first vehicle 500 in such a way that the first vehicle 500 gradually decelerates”)
and controlling the driverless vehicle to perform the parking operation in a condition that the driving information at the next time point exceeds the estimated driving range by a threshold  (Paragraph [0072], “Further, as another example, when performance of the first sensor 300 determined by the determination unit 140 becomes less than or equal to a predetermined threshold value, the control unit 150 notifies the ECU of an instruction to gradually decelerate and stop the first vehicle 500.”). 
Frazzoli and Gotoda are analogous art as they are both generally related to vehicles equipped to detect faults while driving.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the performing the corresponding operation according to the determination result comprises: controlling the driverless vehicle to perform a decelerating operation or a parking operation in a condition that the driving information at the next time point is not within the estimated driving range and wherein the controlling the driverless vehicle to perform the decelerating operation or the parking operation in a condition that the driving information at the next time point is not within the estimated driving range comprises wherein the controlling the driverless vehicle to perform the decelerating operation or the parking operation in a condition that the driving information at the next time point is not within the estimated driving range comprises: controlling the driverless vehicle to perform the decelerating operation in a condition that the driving information at the next time point exceeds the estimated driving range by a threshold and controlling the driverless vehicle to perform the parking operation in a condition that the driving information at the next time point exceeds the estimated driving range by a second threshold of Gotoda in the comparison of candidate trajectories to an actual trajectory of Frazzoli in order to improve the usability of the vehicle and receive maintenance in timely manner by notifying an operator or maintenance personnel of exactly which part of the vehicle is at fault (Gotoda, Paragraph [0094], ”the alarm information includes a message advising maintenance of the first sensor 300 or replacement of the first sensor 300.”).
	However the combination does not explicitly teach two separate thresholds wherein the condition that the driving information at the next time point exceeds the estimated driving range by the first threshold indicates that a normal driving state of the driverless vehicle is restorable through an adjustment from the driverless vehicle and wherein the condition that the driving information at the next time point exceeds the estimated driving range by the second threshold indicates that the current positioning drift is not automatically adjustable. 
	Turner teaches a vehicle equipped with a safety system capable of determining when a safety violation occurrence is detected and making a change to the operation of the vehicle including
	two separate thresholds (Paragraph [0015], “When the operator shifts into forward 34, the system checks to see if there is a safety violation occurance, for instance if the distance to the nearest object in front of the vehicle is less than the stop distance (x). … If the distance to the nearest object is less than the slow distance (y) 38 then another safety violation occurance is detected”, here the system is describing two different safety thresholds)
wherein the condition that the driving information at the next time point exceeds the estimated driving range by the first threshold indicates that a normal driving state of the driverless vehicle is restorable through an adjustment from the driverless vehicle (Paragraph [0015], “If the distance to the nearest object is greater than the stop distance, then the vehicle will be able to move in that direction. If the distance to the nearest object is less than the slow distance (y) 38 then another safety violation occurance is detected, and the transmission will modulate the forward and reverse solenoids to limit the speed of the vehicle 40.”, here the system is detecting that a performance parameter is exceeding a threshold and reducing the speed of the vehicle in order to restore that parameter to a normal level)
and wherein the condition that the driving information at the next time point exceeds the estimated driving range by the second threshold indicates that the current error is not automatically adjustable (Paragraph [0015], “When the operator shifts into forward 34, the system checks to see if there is a safety violation occurance, for instance if the distance to the nearest object in front of the vehicle is less than the stop distance (x). If it is, then the transmission will be locked and the vehicle will not move 36.”, here the system is detecting that the performance parameter exceeds a second threshold which indicates that if the vehicle is that the vehicle cannot operate to adjust to correct exceeding the threshold)
and the first threshold is smaller than the second threshold (Paragraph [0015], “When the operator shifts into forward 34, the system checks to see if there is a safety violation occurance, for instance if the distance to the nearest object in front of the vehicle is less than the stop distance (x). If it is, then the transmission will be locked and the vehicle will not move 36. If the distance to the nearest object is greater than the stop distance, then the vehicle will be able to move in that direction. If the distance to the nearest object is less than the slow distance (y) 38 then another safety violation occurance is detected”, here the system has two thresholds one of which is smaller than the other). 
Frazzoli, Gotoda, and Turner are all analogous art as they are all generally related to vehicle safety systems. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include two separate thresholds wherein the condition that the driving information at the next time point exceeds the estimated driving range by the first threshold indicates that a normal driving state of the driverless vehicle is restorable through an adjustment from the driverless vehicle and wherein the condition that the driving information at the next time point exceeds the estimated driving range by the second threshold indicates that the current positioning drift is not automatically adjustable of Turner in the comparison of candidate trajectories to an actual trajectory of Frazzoli and Gotoda in order to improve the safety of the vehicle system and reduce collisions (Turner, Paragraph [0010], ” An improved automatic transmission control is described herein that improves the safe operation of the vehicle that has the transmission mounted in it.”).

Regarding claim 22, claim 22 is similar in scope to claim 21 and therefore is rejected under similar rationale. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazzoli (US Patent 9645577) in view of Gotoda (US 20200086871) and further in view of Turner (US 20180126850) and further in view of She (US 20180164823).

Regarding claim 21, the combination of Frazzoli, Gotoda, and Turner teaches the system as discussed above in claim 1, Frazzoli further teaches
wherein the driving information comprises a positioning of the driverless vehicle in a world coordinate system (Column 6, lines 30-42, "Sensors 52 able to measure or infer or both properties of the ego vehicle's state 54 and conditions 56, such as the vehicle's position, linear and angular velocity and acceleration, and heading.")
an orientation (Column 6, lines 30-42, "Sensors 52 able to measure or infer or both properties of the ego vehicle's state 54 and conditions 56, such as the vehicle's position, linear and angular velocity and acceleration, and heading.", here an orientation is interpreted as being the heading of the vehicle)
an angular velocity (Column 6, lines 30-42, "Sensors 52 able to measure or infer or both properties of the ego vehicle's state 54 and conditions 56, such as the vehicle's position, linear and angular velocity and acceleration, and heading.")
and a driving speed (Column 6, lines 30-42, "Sensors 52 able to measure or infer or both properties of the ego vehicle's state 54 and conditions 56, such as the vehicle's position, linear and angular velocity and acceleration, and heading.", here the linear velocity is interpreted as being a driving speed)
However the combination does not explicitly teach calculating an orientation range, a driving displacement, a positioning range, and taking the positioning range in the world coordinate system as the estimated driving range.
She teaches an autonomous vehicle post fault operation including
predicting the estimated driving range of driverless vehicle at the next time point according to the driving information at the current time point comprises: calculating an orientation range of the driverless vehicle at the next time point according to a current orientation, the angular velocity and the preset time interval (Paragraph [0025], "Computing device 115 can represent long-range driving-acceptable region 206 as two sets of polynomial equations that can be represented efficiently by two sets of polynomial coefficients. The polynomial equations, including the coefficients, can be determined based on the speed and direction and limited by a predetermine maximum rate of directional change", here the system is calculating an orientation range at a future time point using the heading and maximum rate of directional change/angular velocity)
calculating a driving displacement of the driverless vehicle at the next time point according to the driving speed and the preset time interval (Paragraph [0026], "The two sets of polynomial equations can each be represented by an equation...where x and y are distances measured in a plane parallel to the drivable surface of roadway 210, typically measured in absolute terms in degrees of latitude and longitude or in feet with reference to a location of a portion of vehicle 110, for example. ", here the system is calculating a displacement in the the Y direction which is determined to be a driving displacement)
and calculating a positioning range of the driverless vehicle in the world coordinate system at the next time point according to the orientation range, the driving displacement and the positioning of the driverless vehicle in the world coordinate system (Figure 4, item 306, here the system is showed a bounded area that the represents the short range driving acceptable region)
and taking the positioning range in the world coordinate system as the estimated driving range (Paragraph [0023], "Long-range driving-acceptable region 206 can be determined by computing device 115 as a safe trajectory envelope, i.e., an area along a planned or projected path of the vehicle 110 that can be safely traveled, typically an area to the front of the vehicle 110. In other words, a driving-acceptable region 206 is an area of roadway 210 (or other area of possible travel of the vehicle 110) that the computer 115 has determined to be a safe area of travel and within the capabilities of computing device 115 to pilot vehicle 110 safely.").
Frazzoli and She are analogous art as they are both generally related to vehicles equipped to detect faults while driving.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include calculating an orientation range, a driving displacement, a positioning range, and taking the positioning range in the world coordinate system as the estimated driving range of She in the comparison of candidate trajectories to an actual trajectory of Frazzoli in order to improve the safety of the vehicle by defining a safe driving region around the vehicle using mathematical limits (She, Paragraph [0025], “Computing device 115 can represent long-range driving-acceptable region 206 as two sets of polynomial equations that can be represented efficiently by two sets of polynomial coefficients. The polynomial equations, including the coefficients, can be determined based on the speed and direction and limited by a predetermine maximum rate of directional change and a predetermined minimum stand-off distance from objects such as traffic object 204 or other vehicles 208.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662              

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662